Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to claims filed on 02/24/2020. Claims 1-20 are pending.

Response to Arguments
Applicant’s remarks with regard to the double patenting rejection is acknowledged. Remarks p. 8.
Applicant’s arguments, see Remarks pp. 8-9, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1-20 under section 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grieve. The finality of the last office action is withdrawn.

Double Patenting
Claims 1, 5, 7, 10, 14, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 in view of U.S. Pub. No. 2015/0082029 (“Volchok”). 

Regarding claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 fails to disclose sending session data from a shared storage medium, and transferring a communication session by sending session data corresponding to a second resource .

Claims 2-4, 6, 8, 9, 11-13 15, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 in view of Volchok, and further in view of U.S. Pub. No. 2010/0107088 (“Hunt”).

Regarding claims 2, 3, 11, 12 and 18, claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 fails to disclose authenticating access by the client to the first resource before initiating the communication session between the client device and the first resource; and authenticating access by the client to the second resource before 

Regarding claims 4, and 13, claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 fails to disclose, prior to providing the second user interface to the client device: receiving, from the client device, a request to authenticate the second resource for access by the client; generating an authentication result indicating that the client is 

Regarding claims 6 and 20, claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 fails to disclose that the first resource includes a first web service and the 

Regarding claims 8, and 15, claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 fails to disclose that the initiating of the communication session via the first user interface includes connecting the communication session to the first resource; and that the initiating of the communication session via the second user interface includes changing an endpoint of the communication session from the first resource to the second resource. Hunt teaches the initiating of the communication session via the first user interface includes connecting the communication session to the first resource (Hunt: Fig. 6); and that the initiating of the communication session via the second user interface (Hunt: Fig. 7) includes changing an endpoint of the communication session from the first resource to the second resource (Hunt: Fig. 8, 806; “The user may be concurrently logged in to websites of multiple community provider systems. Accordingly, a user may be involved in multiple sessions with different community provider systems. These multiple sessions may be on the same computer or on different computers,” ¶ [0252]). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to incorporate session transfer, as taught by Hunt, in order to continue a communication session across websites providing different services, thereby potentially allowing a user to continue a communication session regardless of the website they are browsing.

Regarding claims 9, and 16, claims 1, 4, 5, 7-11, 14, 15 and 19 of U.S. Patent No. 10,491,685 fails to disclose that the first and second resources are selected from: a search service, an email service, a messaging service, an online productivity suite, an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0107088 (“Hunt”), in view of U.S. Pat. No. 8,423,651 (“Grieve”), and further in view of U.S. Pub. No. 2015/0082029 (“Volchok”). 

Regarding claim 1, Hunt teaches a method implemented by a computing device, for transferring a communication session with a client device between first and second resources, the method comprising: 
providing, to the client device, a first user interface for access to the first resource (Figs. 5-6); 
receiving, from the client device, a request to initiate the communication session with the first resource via the first user interface (“user may decide to open a chat session with one or more friends displayed in window 502. In one embodiment, the user may open a chat session with a friend by clicking on the friend's name in window 502. For example, as depicted in FIG. 6, the user has opened a chat session with Friend_2. 
initiating the communication session between the client device and the first resource via the first user interface in response to the request (“user may decide to open a chat session with one or more friends displayed in window 502. In one embodiment, the user may open a chat session with a friend by clicking on the friend's name in window 502. For example, as depicted in FIG. 6, the user has opened a chat session with Friend_2. As a result, user interface 407 is updated to display an IM chat window 602 in which the user can send messages to Friend_2 and receive messages sent by Friend_2,” ¶ [0063]);  
providing, to the client device, a second user interface to a second resource, different from the first resource (Fig. 7); and 
initiating the communication session via the second user interface using the a portion of the session data to transfer the communication session with the client device from the first resource to the second resource (Fig. 8, 802-806).
Hunt fails to teach sending session data for the communication session to the client device; and receiving, from the client device, a portion of the session data for the communication session with a request to transfer the communication session to the second resource using the second user interface. Grieve teaches sending session data for the communication session to the client device (Fig. 5, 33 and/or 34); and receiving, from the client device, a portion of the session data for the communication session with a request to transfer the communication session to the second resource using the 
Hunt-Grieve fails to teach sending session data from a shared storage medium, and transferring a communication session by sending session data corresponding to a second resource from the shared storage medium for use with the second user interface. Volchok teaches sending session data (Fig. 2, 224) from a shared storage medium, and transferring a communication session by sending session data corresponding to a second resource from the shared storage medium for use with the second user interface (“the response 212 includes a copy of the shared session cookie. In such implementations, the second application server 210 can create a second-domain cookie associated with the domain of the second application server 210, using the copy of the shared session cookie, and can store the second-domain cookie at the second application server 210,” ¶ [0041]). It would have been obvious to one of ordinary 

Regarding claim 10, Hunt teaches an apparatus for use in a computing device, for transferring a communication session between a first resource and a second resource, the apparatus comprising: 
a memory containing instructions (Fig. 11, 1106; ¶ [0264]); 
a processor (Fig. 11, 1102), coupled to the memory (Fig. 11), the instructions causing the processor to perform operations (¶ [0263]) comprising: 
providing, to the client device, a first user interface for access to the first resource (Figs. 5-6); 
receiving, from the client device, a request to initiate the communication session with the first resource via the first user interface (“user may decide to open a chat session with one or more friends displayed in window 502. In one embodiment, the user may open a chat session with a friend by clicking on the friend's name in window 502. For example, as depicted in FIG. 6, the user has opened a chat session with Friend_2. As a result, user interface 407 is updated to display an IM chat window 602 in which the user can send messages to Friend_2 and receive messages sent by Friend_2,” ¶ [0063]); 

providing, to the client device, a second user interface to a second resource, different from the first resource (Fig. 7); and 
initiating the communication session via the second user interface using the a portion of the session data to transfer the communication session with the client device from the first resource to the second resource (Fig. 8, 802-806).
Hunt fails to teach sending session data for the communication session to the client device; and receiving, from the client device, a portion of the session data for the communication session with a request to transfer the communication session to the second resource using the second user interface. Grieve teaches sending session data for the communication session to the client device (Fig. 5, 33 and/or 34); and receiving, from the client device, a portion of the session data for the communication session with a request to transfer the communication session to the second resource using the second user interface (Fig. 5, 37; “For example, parent web application 50 may send a Message A to child web application requesting information associated with the second domain. Child web application 60 may receive Message A, and forward Message A to 
Hunt-Grieve fails to teach sending session data from a shared storage medium, and transferring a communication session by sending session data corresponding to a second resource from the shared storage medium for use with the second user interface. Volchok teaches sending session data (Fig. 2, 224) from a shared storage medium, and transferring a communication session by sending session data corresponding to a second resource from the shared storage medium for use with the second user interface (“the response 212 includes a copy of the shared session cookie. In such implementations, the second application server 210 can create a second-domain cookie associated with the domain of the second application server 210, using the copy of the shared session cookie, and can store the second-domain cookie at the second application server 210,” ¶ [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a shared session store, as taught by Volchok, into Hunt-Grieve, in order to overcome a same origin policy and to provide a common area in which to share session state between 

Regarding claim 17, Hunt teaches a memory (Fig. 11, 1106) including program instructions (¶ [0264]) for controlling a computing device to transfer a communication session with a client device between first and second resources (Figs. 6-8), the instructions configuring the computing device to perform operations (¶ [0263]) comprising: 
providing, to the client device, a first user interface for access to the first resource (Figs. 5-6); 
receiving, from the client device, a request to initiate the communication session with the first resource via the first user interface (“user may decide to open a chat session with one or more friends displayed in window 502. In one embodiment, the user may open a chat session with a friend by clicking on the friend's name in window 502. For example, as depicted in FIG. 6, the user has opened a chat session with Friend_2. As a result, user interface 407 is updated to display an IM chat window 602 in which the user can send messages to Friend_2 and receive messages sent by Friend_2,” ¶ [0063]); 
initiating the communication session between the client device and the first resource via the first user interface in response to the request (“user may decide to open a chat session with one or more friends displayed in window 502. In one embodiment, the user may open a chat session with a friend by clicking on the friend's name in window 502. For example, as depicted in FIG. 6, the user has opened a chat 
providing, to the client device, a second user interface to a second resource, different from the first resource (Fig. 7); and 
initiating the communication session via the second user interface using the a portion of the session data to transfer the communication session with the client device from the first resource to the second resource (Fig. 8, 802-806).
Hunt fails to teach sending session data for the communication session to the client device; and receiving, from the client device, a portion of the session data for the communication session with a request to transfer the communication session to the second resource using the second user interface. Grieve teaches sending session data for the communication session to the client device (Fig. 5, 33 and/or 34); and receiving, from the client device, a portion of the session data for the communication session with a request to transfer the communication session to the second resource using the second user interface (Fig. 5, 37; “For example, parent web application 50 may send a Message A to child web application requesting information associated with the second domain. Child web application 60 may receive Message A, and forward Message A to shared worker 14. Shared worker may reply with a Response A, which may be information acquired in response to the request of Message A, e.g., network-accessible information associated with the second domain. Child web application 60 may receive Response A, and forward response A to parent web application 50. Parent web application 50 may then utilize received information of Response A,” Col. 19, lines 30-
Hunt-Grieve fails to teach sending session data from a shared storage medium, and transferring a communication session by sending session data corresponding to a second resource from the shared storage medium for use with the second user interface. Volchok teaches sending session data (Fig. 2, 224) from a shared storage medium, and transferring a communication session by sending session data corresponding to a second resource from the shared storage medium for use with the second user interface (“the response 212 includes a copy of the shared session cookie. In such implementations, the second application server 210 can create a second-domain cookie associated with the domain of the second application server 210, using the copy of the shared session cookie, and can store the second-domain cookie at the second application server 210,” ¶ [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a shared session store, as taught by Volchok, into Hunt-Grieve, in order to overcome a same origin policy and to provide a common area in which to share session state between servers which otherwise might store session data in different ways and in different locations.

Regarding claims 2, 11 and 18, Hunt-Grieve-Volchok teaches the invention of claims 1, 10 and 17, and further teaches authenticating access by the client to the first 

Regarding claims 3, and 12, Hunt-Grieve-Volchok teaches the invention of claims 2 and 11, and further teaches generating a list of authorized resources, including the first and second resources (Grieve: “One or more of network servers 16D-16F may include a list of domains and/or web applications for which secure communications should be authorized (e.g., a whitelist),” Col. 13, lines 51-58), to authenticate access by the client to the first resource and the second resource (Grieve: “network server 16D-16F may be configured to compare the one or more identifications received from security module 62 to the list of authorized domains and/or web applications. If the one or more identifications are included in the list, network server 16D may return an indication of authentication to security module 62,” Col. 13, lines 51-58); and 

Regarding claims 4, and 13, Hunt-Grieve-Volchok teaches the invention of claims 2 and 11, and further teaches, prior to providing the second user interface to the client device: receiving, from the client device, a request to authenticate the second resource for access by the client (Hunt: “runtime processing that is performed when a user member of the community logs into the community provider's website and accesses web pages served from the website…special code is executed at runtime when the web page is loaded by a browser executing on a user system and enables instant communication services for the user that enable the user to exchange messages with other members of the online community,” ¶ [0043]); generating an authentication result indicating that the client is authorized to access the second resource (Hunt: “the user information is stored on the user system by the community provider system when the user successfully logs on to the website of the community provider system,” ¶ [0053]); and transmitting the authentication result to the client device (Hunt: “the user information is stored on the user system by the community provider system when the user successfully logs on to the website of the community provider system,” ¶ [0053]).

Regarding claims 5, and 19, Hunt-Grieve-Volchok teaches the invention of claims 1 and 17, and further teaches providing, with the first user interface, data storage for the portion of the session data (Grieve: “the shared worker 14 may also store at least a portion of the information accessed in response to the request for the first information in a local memory 26 of a local computing device 20 that browser 12 is operating on,” Col. 8, lines 47-55), the data storage configured to be accessed by the first user interface and the second user interface (Grieve: “If the request from second web application 30B can be satisfied based on information stored in local memory 26, shared worker 14 may provide stored information in response to the request,” Col. 9, lines 1-10; “shared worker 14 may be configured to determine where in local data storage 24 the previously acquired information is stored, and load that information into local memory 26 for use in response to requests for information from one or more web applications 30A-30C,” Col. 11, lines 1-17).

Regarding claims 6 and 20, Hunt-Grieve-Volchok teaches the invention of claims 5 and 19, and further teaches the first resource includes a first web service and the second resource includes a second web service (Hunt: “Examples of community providers include Facebook (social networking community), Flixster (community for information related to movies), Twitter (community of users involved in micro-blogging), My YearBook (social networking community aimed at high school students), MySpace (social networking community), AIM, GoogleTalk, and several others,” ¶ [0023]); the providing of the first user interface includes providing a first web page for the first web 

Regarding claims 7 and 14, Hunt-Grieve-Volchok teaches the invention of claims 1 and 10, and further teaches that the portion of the session data comprises parameters used to setup the communication session via a communication service including one or more of a user identifier, a session identifier, an identification of client endpoints for the communication session, a session URL, or session security credentials (Hunt: “instant communication session status information stored for a member of a community may comprise information such as: (a) status information for the member (e.g., available, busy, etc.), which describes the manner in which a user is online (This can include, for example, status messages where a user can say something like "Thank goodness it is Friday"); (b) presence information for the member including information indicating whether the member is online or offline; (c) information related to messages sent by or received by the member; (d) information related to notifications received by the member; (e) a session ID for the user; (f) information related to the user's friends including status of the friends; (g) the user's profile information such as information about the user, the user's name, a photo/icon to be displayed for the user, etc.; and (h) other information related to the member user's session,” ¶ [0041]; also ¶ [0064]).

Regarding claims 8, and 15, Hunt-Grieve-Volchok teaches the invention of claims 1 and 10, and further teaches that the initiating of the communication session via the first user interface includes connecting the communication session to the first resource (Hunt: Fig. 6); and the initiating of the communication session via the second user interface (Hunt: Fig. 7) includes changing an endpoint of the communication session from the first resource to the second resource (Hunt: Fig. 8, 806; “The user may be 

Regarding claims 9, and 16, Hunt-Grieve-Volchok teaches the invention of claims 1 and 10, and further teaches that the first and second resources are selected from: a search service, an email service, a messaging service, an online productivity suite, an authentication service, a multimedia streaming service, a document-sharing application, or a photo-sharing application, wherein the first and second resources are provided by one service provider or by multiple service providers (Hunt: “Examples of community providers include Facebook (social networking community), Flixster (community for information related to movies), Twitter (community of users involved in micro-blogging), My YearBook (social networking community aimed at high school students), MySpace (social networking community), AIM, GoogleTalk, and several others,” ¶ [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455  

                                                                                                                                                                                                                                                             /MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455